Exhibit 10.5

HOME FEDERAL BANK

Short-Term Incentive Plan

(as amended and restated effective July 2, 2007)

1.             Purpose

The purpose of the Home Federal Bank (“the Bank”) Short-Term Incentive Plan is
to reward senior managers of the Bank for the attainment of corporate
objectives. The Plan is designed to motivate, reward and retain key executives.
This Plan was approved by the Board of Directors on July 2, 2007.

2.                                       Participation

The Short-Term Incentive Plan is for selected management staff of Home Federal
Bank. Participation in this Plan will be recommended by the Chairman and CEO and
approved by the Personnel, Compensation and Benefits Committee of the Board of
Directors. Participation in any one year does not guarantee the participation in
future years or at the same award level.

New hires to the Corporation and individuals promoted to assignments which by
virtue of their responsibilities may be otherwise eligible to participate in
this Plan, may only participate with the approval of the Chairman and CEO. New
participants in this Plan will be added only at the start of a Plan Year.

3.                                       Performance Measure, Award Levels and
Award Payment

The annual performance measure, award levels and award payment provisions are
identified in Addendum I.

4.                                       Termination of Employment

If during the fiscal year of the Bank, a plan participant terminates his or her
employment or if the Bank terminates the employment of the plan participant
during that same period, all rights to an Award under the plan for that year are
forfeited. If the employment of a plan participant terminates after the end of
the fiscal year but before the benefits are paid, no such rights are forfeited.
Notwithstanding the provisions hereof, in the event of death, disability,
retirement, or for those individuals who participate in the Plan and have
executed a Change in Control Agreement with the Bank, the provision of paragraph
5 shall apply.

5.                                       Death, Disability, Retirement, and
Change in Control

If a Plan participant dies, becomes disabled, retires, or is entitled to
benefits under a Change in Control Agreement during a Plan Year, they or their
designated beneficiary shall receive an incentive payment for the partial year
based on the number of months from the start of the Plan Year to the first of
the month following the month in which the death, disability, retirement, or the
Date of Termination as defined in the Change in Control Agreement.  The form and
timing of the payment following a Change in Control shall be governed by the
Change in Control Agreement.

6.                                       Beneficiary Designation

Any incentive payment following the death of a participant shall be paid to such
person or persons, or other legal entity, as the participant may have designated
in writing and delivered to Home Federal Bank. The participant may from time to
time revoke or change any such designation by writing to Home Federal Bank. If
there is no unrevoked designation on file at the participant’s death, or if the
person or persons designated therein shall have all pre-deceased the
participant, such distribution shall be made to the participant’s estate. A
beneficiary designation form is attached.

7.                                       Administration and Interpretation of
the Plan


--------------------------------------------------------------------------------


The Plan shall be administered by the Chairman and CEO of the Bank whose actions
will be subject to the approval of the Personnel, Compensation and Benefits
Committee in material matters. The role of the Committee shall be to approve the
Home Federal Bank’s Short-Term Incentive Plan, approve the annual target goal,
approve Plan participants and (at the end of the Plan Year) approve the
distribution of the incentive payment to all participants. The Plan
Administrator is charged with the effective administration of the Plan including
the interpretation in instances where the Plan is silent.

The Personnel, Compensation and Benefits Committee reserves the right, from time
to time, to prescribe rules and regulations at such time and in such manner as
it may deem appropriate.

8.                                       Amendment/Termination of Plan

The Plan may be amended and shall be interpreted by the Personnel, Compensation
and Benefits Committee of the Board of Directors, and its interpretation shall
be final and binding on participant and all other parties of interest. The Plan
may be terminated at any time as the Personnel, Compensation and Benefits
Committee of the Board of Directors approves. Plan participants will be notified
as soon as possible in the event of an amendment or termination occurs.

9.                                       Employment

The Plan is not intended as an Employment Agreement. The Plan does not restrict
the rights of the Bank to terminate the employment of a Plan participant at any
time and without any obligation under the Plan.

10.                                 Legal Requirements

The Plan will be administered in accordance with all federal, state and local
statutory requirements.

11.                                 Effective Date

This Amendment and Restatement becomes effective July 2, 2007.

*--*--*--*--*

The undersigned, an authorized executive officer of the Bank, certifies that
this is the Home Federal Bank Amended and Restated Short-Term Incentive Plan
amended and restated on July 2, 2007.

HOME FEDERAL BANK

 

 

 

 

 

 

 

By:

 

 

 

Curtis L. Hage

 

Its:

Chairman and CEO

 


--------------------------------------------------------------------------------